Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 14-18, 20-24, 26-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 14 requires an optical light-transmission element comprising at least one harvesting portion for directing for directing solar light onto at least one solar cell, and at least one alignment control portion for concentrating solar light onto a focusing region, the focusing region being spaced apart from the at least one solar cell, wherein the at least one alignment control portion is formed by modification of a structure of the at least one harvesting portion.
The closet prior art reference is Benitez (already on the record). Benitez et al. teaches an array of Fresnel lenses (11; Fig.1 or 60; Fig.6), corresponding to the claimed “optical light-transmission element” comprising at least one portion, corresponding to the claimed “harvesting portion”, directing direct normal solar irradiation (DNI) onto at least one high efficiency solar cell (12; Fig.1 or 63; Fig.6); and at least one portion, corresponding to the claimed “alignment control portion”, for directing solar radiation onto at least one auxiliary solar cell (13, Fig.1 or 61; Fig.6), corresponding to the claimed “focusing region”, the focusing region (13; Fg.1 or 61; Fig.6) being spaced apart from the at least one high efficiency solar cell (12; Fig.1 or 63; Fig.6). However, as pointed out by Applicant in the Remarks filed on 07/02/2021, Benitez is silent regarding the vertical facets or rounded facet tips of the Fresnel lens concentrating light onto the auxiliary solar cells 14. Rather, Benitez discloses in [0039] that “the sky-splitting device maybe a Fresnel lens 60 in which the DNI radiation 64 impinging on the active facets of the Fresnel lens is concentrated onto the high-efficiency concentrator solar cell 63, while the DNI radiation 62 impinging on the vertical facets or facets corners and the diffuse radiation passing through 
The pertinent prior art reference, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed , or provided on the manner as claimed by the Applicant. Therefore, the unique combination of the instant claimed invention is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726